Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Regarding the §112(a) Rejection
	In light of the applicant’s amendments, the § 112(a) rejection is WITHDRAWN.

Regarding the claim objections
	In light of the applicant’s amendments, the claim objections are WITHDRAWN. 

Regarding the § 103 Rejection
	The rejection under § 103 is MAINTAINED. 
	Upon initial consideration, the applicant’s amendments and supporting arguments do not appear to be persuasive, however more consideration is required, including more consideration of the broadest reasonable interpretation of the present claims. 

	For how the present claims would be rejected under § 103, refer to the final rejection, August 6th, 2020 – see the rejection of claim 1 in combination with the rejection of dependent claims 3 and 4. The newly presented amendments are directed at a broader scope then dependent claim 4 which was previously presented and rejected under § 103. 


With regard to claim 4, on page 20 of the Office Action, the Examiner contends that FIG. 6 of Xu discloses "comparing the simulated scattering parameters with the measured scattering parameters". The Examiner admits that Xu fails to disclose using this comparison "to obtain a fitting scattering parameters curve". However, the Examiner asserts that page 46, col. 2 last paragraph through page 47, col. 1, second paragraph of Root teaches this subject matter by disclosing "models such as the 'Angelov ... model' are based on 'bias-dependent S-parameter data' [at a plurality of bias points, it is bias-dependent] wherein the models use 'parameter extraction' by 'iterative optimization' to 'fit [the model] to measured data"'. 
The cited portion of Root teaches extracting model parameter values by fitting the simulated scattering parameters directly to the measured scattering parameters. Thus, Root fails to disclose obtaining the fitting scattering parameters curve by comparing the simulated scattering parameters with the measured scattering parameters, and using the fitting scattering parameters curve to set the tuning parameters. Qian fails to remedy this deficiency in Xu and Root. 

	The applicant’s amendments and supporting arguments are not persuasive.

	The applicant’s argument focuses on the limitation “to obtain a fitting scattering parameters curve” from the comparison, i.e. “The cited portion of Root teaches extracting model parameter values by fitting the simulated scattering parameters directly to the measured scattering parameters. Thus, Root fails to disclose obtaining the fitting scattering parameters curve by comparing the simulated scattering parameters with the measured scattering parameters, and using the fitting scattering parameters curve to set the tuning parameters.”
However, the applicant’s argument fails to consider the broadest reasonable interpretation of the present claim scope. As an initial matter, the closest disclosure of an exemplary embodiment of the limitation cited above is in ¶ 31, which merely recites a substantially similar feature as what is claimed. There is no actual disclosure of an exemplary embodiment beyond the claim itself, and as such one of ordinary skill would merely be left to their broadest reasonable interpretation of the claim as presented, with no significant light shed by the specification onto this limitation. While limitations are not read in from the specification, the specification does provide light to ascertain what the exemplary embodiments of the claimed invention are. 
	The claim, as presented, recited performing a comparison of simulated and measured data “to obtain a fitting scattering parameters curve”. However, the claim does not actually recite what this curve is, instead merely describing it as some “curve” which is for “fitting scattering parameters”. Nor does the claim recite how this “curve” is related to the measured/simulated data, instead this “curve” is merely obtained from the comparison.
	The claim then recites “setting a first set of tuning parameters” and then “modifying the first set according to a degree of fitting...” however this does not actually recite what the “fitting” is.
	Nor does ¶ 31 of the instant specification.
	In fact, there is nothing in either the claims or the specification to clearly describe what the “fitting scattering parameter curve” is nor how does it “fit” the “scattering parameters, instead one of ordinary skill is left up to their own knowledge to ascertain what Nor is there any clarification on the “tuning parameters”. 
	Instead, the claims and the specification leave one of ordinary skill to ascertain how these parameters would “tune” and how the curve would “fit”. In addition, the claim does not even have recitation of how the tuning/fitting would even have an effect on the model/model parameters, i.e. as claimed, the claim merely recites that the curve is obtained and then tuned, but the claim does not even recite if this is used to tune the model or the like.
	In other words, one of ordinary skill would not even be reasonably apprised of how these limitation would relate to the model of the GaN device or the other portions of the claimed invention. 

To clarify, this is all the claim recites: 
	comparing the simulated scattering parameters with the measured scattering parameters to obtain a fitting scattering parameters curve, and 
setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold.

	There is not any link between these limitations and the rest of the claimed invention. This feature merely exists. There is no combination recited wherein this feature is actually used to enhance or improve upon the GaN models. The only actual link to the other parts of the claimed invention is the comparison of the simulated/measured parameters – all of the following limitations merely exist with the claimed invention. 
	So, under the broadest reasonable interpretation, the claim merely recites some “fitting scattering parameters curve” with an associated set of tuning parameters which is used for “fitting scattering parameters”. 
	Xu, figure 6, as reproduced below and as relied upon clearly and explicitly shows a comparison of measured/simulated scattering parameters. 

    PNG
    media_image1.png
    540
    637
    media_image1.png
    Greyscale

	In other words, Xu teaches:
comparing the simulated scattering parameters with the measured scattering parameters

Root, when taken in combination with Xu, renders obvious:
 comparing the simulated scattering parameters with the measured scattering parameters to obtain a fitting scattering parameters curve, and 
setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold.

Root, as relied upon, teaches using the “measured data” with the simulated data for iteratively optimize the model so that the simulated data better fits the measured data.
One of ordinary skill would have readily recognizes that this obviously would have been an embodiment of the obtained “fitting scattering parameters curve” as the simulated scattering parameters curve (see Xu, fig. 6 in which “lines” are used for the simulated data, i.e. the simulated data is a curve). 
As stated above, the “fitting scattering parameters curve” is merely some “curve” for “fitting scattering parameters”. One of ordinary skill would have readily recognized that this would have encompasses generating new simulation “lines” such as during an iterative optimization, i.e. the “lines” are clearly curves, and each iteration in the optimization would obviously result in new scattering parameter curves that better fit the measured data.
One of ordinary skill would have found this technique of Root an obvious embodiment of the claimed invention, as this clearly would result in scattering parameters curves that better fit the measured data. 

	The claims are taught by the combination of prior art relied upon, under the BRI. 
	The applicant’s argued feature is claimed and described in a broad manner, with no clear description of what it is actually doing for the claimed invention.
	One of ordinary skill would reasonably ascertain that the scope of the present claim encompasses techniques for iteratively optimizing scattering parameters curves to better fit the measured data, such as Root. 
 
The applicant further submits (Remarks, page 8):
Because the comparison between the simulated and measured S-parameters disclosed by Xu is only used to prove the validity of a proposed parameter extraction algorithm, at the time of the comparison, the extracted parameters have already been determined by the algorithm. Thus, there is no reason why a person having ordinary skill in the art would use the Angelov model to re-extract the parameters by iterative optimization to fit the measured data at this point. Hence, even if extracting model parameter values by fitting the simulated scattering parameters directly to the measured scattering parameters (as disclosed by Root) taught "comparing the simulated scattering parameters with the measured scattering parameters to obtain a fitting scattering parameters curve" as recited by claim 1 (which Applicant disputes), Root would not remedy this deficiency in Xu because a person of ordinary skill in the art would not combine this element of Root with those of Xu as suggested by the Examiner. 

The applicant’s amendments and supporting arguments are not persuasive.

	The applicant’s argument as such is moot – the Root reference is not relied upon for a teaching of using the Angelov model, as argued, nor is Root limited as such.
	In addition, see the motivation to combine as previously presented with claim 1 – Root is used for “combining that data [the S-parameter/dc data] with [additional] fine-tuning/optimizing from “NVNA/LSNA data”, and in addition see Root as relied upon for claim 4, specifically that 1) “S-parameters are most accurate for small signal models” and that the iterative optimizing provides “a best fit to the measured data”. 
	In other words, as part of this combination of using data such as S-parameter data with NVNA/LSNA data Root provides that the S-parameters are “familiar and reliable” that that “traditionally” 

The applicant further submits (Remarks, pages 9-10):
The cited portion of Root discloses extracting model parameters by using measured data to select parameter values for compact models. That is, numerical values for parameters appearing in the closed-form constitutive relations of conventional empirical compact device models are chosen to provide a best fit to the measured data. Root thereby teaches selecting parameter values to provide the best fit with the measured data. 
In contrast, "setting a first set of tuning parameters, and repetitively modifying the first set of tuning parameters according to a degree of fitting of the fitting scattering parameter curve until the degree of fitting of the fitting scattering parameter curve conforms to a first set threshold" requires the simulated scattering parameters and the measured scattering parameters to be fitted to obtain the fitting scattering parameters curve. Only after the fitting scattering parameters curve has been obtained can the first set of tuning parameters be modified according to the degree of fitting of the fitting scattering parameter curve. That is, as discussed above, the simulated scattering parameters and the measured scattering parameters are used to generate the fitting scattering parameter curve rather than to select appropriate parameters directly as disclosed by Root....
The applicant’s amendments and supporting arguments are not persuasive.
 See above for a clearer claim interpretation. The present claimed feature at issue is recited in a broad, general manner that encompasses a large range of embodiments, e.g. such as the combination of prior art relied upon.
The applicant’s claimed invention, for the argued feature, encompasses a broad range of embodiments. There is no clarification in either the specification or the claims for how this feature even effects the models or is part of the “statistically analyzing...” or the like, i.e. as recited, this is a feature that is merely recited as part of the claimed invention. 
In regards to the applicant’s arguments about “selecting parameter values” there is nothing in the claims that preclude that the “tuning parameters” as recited would not be part of the “small-signal model parameters” as recited in the claim in some embodiments.
One of ordinary skill would have found it a reasonable interpretation that the “tuning parameters”, in some embodiments, would be for tuning the small-signal model parameters, e.g. that the small-signal model parameters comprise tuning parameters and the “parasitic parameters”.
To clarify – the claim clearly recites these are “tuning parameters” but does not recite what they are actually tuning, and the claim recites that there is a “fitting scattering parameters curve” but does not actually recite what this is “fitting”. One of ordinary skill would reasonably infer under the BRI that in some embodiments the “fitting scattering parameters curve” is merely a curve to fit the simulated scattering parameter’s to the measured scattering parameters, e.g. using a curve to fit the simulated scattering parameters. This would be conveyed by the use of the term “fitting”.
The claim then recites that there are “tuning parameters” but the claim does not recite what they are actually tuning. As such, one of ordinary skill would reasonably infer that these tuning parameters are to tune the fitting curve to the measured data, wherein the fitting curve is a curve for fitting the simulation data to the measured data. 
In other words, that the claimed feature being argued would encompass nothing more than fitting simulated curve(s) [e.g., wherein the simulated scattering parameters may simply be data points and not curves] to the measurement data, e.g. by tuning some of the parameters in the small signal parameters.
While the claim does not recite that this is the only scope, the claim does not preclude such a scope – as the claim does not actually recite how the “curve” is “fitting” or what it is “fitting”, and the claim does not recite what the “tuning parameters” are actually “tuning”. Instead, one of ordinary skill would be left to their own interpretation for what these modifying terms mean – and there is no disclosure in the specification that sheds any additional light. 

To give another example of the present claim scopes various embodiments, the “fitting scattering parameters curve” may merely be a curve that is associated with the simulated and measured scattering parameters, e.g. a curve fitting both sets of the parameters (e.g. a regression fitting wherein the regression is fitting both sets of simulated and measured data), However, such an embodiment may not even be reasonable – one of ordinary skill would be left to determine what the purpose of such a curve is, and how it would relate to the actual claimed invention, i.e. one of ordinary skill may not find a reason for the claim to be interpreted in such a manner, and instead just conclude that this is a possible interpretation instead of a reasonable interpretation. The specification and the claims are devoid of specific details onto what this claimed feature is actually doing in combination with the other portions of the claimed invention, leaving it to one of ordinary skill to ascertain reasonable embodiments that would be encompassed by this feature when read in combination with the other features of the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537.  The examiner can normally be reached on Monday to Friday, 8:30AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/D.A.H./Examiner, Art Unit 2128                                                                                                                                                                                           
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128